DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-4 of U.S. Application No. 16/490436 filed on 08/30/2019 have been examined. 


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 1-4, claim limitations “ route generating, control, information obtaining, determination, setting ” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a non-structural term “unit” coupled with functional languages “generate, causing, obtain, determine, set, determine” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 	If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 1-4, Claim limitation “route generating, control, information obtaining, determination, setting” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “generate, causing, obtain, determine, set, determine” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. A review of the specification shows that the following appears 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura et al. [US 2017/0131718 A1], hereinafter referred to as Matsumura.
As to Claim 1, Matsumura discloses a  travel route determination system, comprising: a route generating unit ([see at least 0086 and Fig. 1]) configured to generate planned travel routes including a plurality of work routes ([see at least 0280])  along which a work vehicle is caused to perform autonomous travel ([see at least 0087]); a control unit ([see at least 0086 and Fig. 1]) capable of causing the work vehicle to perform autonomous travel along each of the planned travel routes ([see at least 0087]); an information obtaining unit ([see at least 0086 and Fig. 1]) configured to obtain position information ([see at least 0274]) and orientation information on the work vehicle ([see at least 0279]); and a determination unit ([see at least 0086 and Fig. 1]) configured to determine an autonomous travel candidate route at which the work vehicle is allowed to start autonomous travel ([see at least 0280]), before the work vehicle starts autonomous travel ([see at least 0280]), wherein the determination unit ([see at least 0280])  is configured to set a candidate determination region based on the position information ([see at least 0279]) and the orientation information on the work vehicle ([see at least 0279]), and the determination unit is further configured to determine, as the autonomous travel candidate route, a work route included in the candidate determination region from among the plurality of work routes ([see at least 0280 and Fig. 34]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-4   are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsumura, in view of Gray et al. [US 2005/0075784 A1], hereinafter referred to as Gray.
	As to claims 2, Matsumura discloses all of the limitations of claim 1 as stated above. Matsumura does not explicitly disclose a travel route determination system, wherein the determination unit is configured not to determine, as the autonomous travel candidate route, a work route being included in the candidate determination region but meeting an exclusion condition. However Gray teaches wherein the determination unit is configured not to determine, as the autonomous travel candidate route, a work route being included in the candidate determination region but meeting an exclusion condition ([see at least 0073], “the operational zone or work area between the origination point and the destination point is scanned to identify any obstacle and a velocity vector (e.g., including any hazard or impassible region) associated with the obstacle. Step S130 may further include defining an obstacle, as a stationary object or mobile object, within the operation zone between the origination point and destination point. For example, the obstacle is defined as a polygonal shape in which the vehicle must not enter and/or must maintain a boundary about the polygonal shape in accordance with one or more navigational rules.”). Both Matsumura and Gray illustrate similar methods in which determines a path and navigates a vehicle. Gray on the other hand teaches avoiding a region along the path.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Matsumura, to incorporate avoiding or eliminating a region to incorporate in a route, as taught by Gray, for the purpose of avoiding a hazard or impassible region along a route.
As to claims 3, Gary discloses travel route determination system, wherein in a case where the plurality of work routes does not include a work route included in the candidate determination region, the determination unit is configured to determine whether or not each of the work routes is suitable as the autonomous travel candidate route based on an angle made by a first straight line and a second straight line, the first straight 3line being defined by the position information on the work vehicle and by information on a start end of said each of the work routes, the second straight line extending along said each of the work routes ([see at least Fig. 9B,  0116 and0118]).  

As to claims 4, Gary discloses travel route determination system, further comprising a specific region setting unit configured to set a specific region in which the work vehicle is caused to perform autonomous travel, wherein: the specific region includes a first region where the planned travel routes are generated and a second region where the planned travel routes are not generated, and in a case where the work vehicle is located in the second region, the determination unit is configured not to perform the determination on the autonomous travel candidate route based on the angle made by the first straight line and the second straight line, but still configured to perform the determination on the autonomous travel candidate route based on the candidate determination region ([see at least 0036], “inside the work area”, “outside the work area”).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668